Title: To James Madison from Henry Dearborn, 21 October 1813
From: Dearborn, Henry
To: Madison, James


Sir.Newyork Octob. 21.st: 1813
By the direction of the Secretary of War I am at this place; and having visited the principal posts I consider it my duty, in the absence of the Secretary of war, to state to you the situation of the important posts in the vicinity of this City. The works are strong and extensive, and with suitable garrisons are well calculated for the defence of the Harbour and City; but the number of Troops bear no proportion to the extent of the fortifications. Four thousand good Troops would be but a very moderate force for the whole of the works. At present the whole number of effective men is under twelve hundred, and on the 5th. of November nearly one half of that number will be discharged, unless you should deem it expedient to authorize me to retain them in service until the close of the present year: The particular Corps I allude to, is Col: Hawkin’s Regiment of volunteers. I have this day reviewed them, and find them an excellent body of men, well clothed, and in an excellent state of discipline; they are equal to any troops we have. Their term of service will expire on the 5th. of November: but I am induced to beleive that they may consent to remain one or two months longer, if you request it. It would in my opinion, be of considerable importance to retain so fine a body of men in the service, and if it should be thought advisable to propose some measure to Congress that would continue them in service, they may undoubtedly be retained; but in the mean time I hope you will authorize their continuance to the close of the present year; for if they should be discharged, a great part of the works about this Harbour will be left destitute of any Garrisons. I am Sir with high respect—your Obt Servant.
H. Dearborn
 